Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is in response to applicant’s amendment filed on January 21, 2021, under which claims 1-20 are pending and under consideration.

Response to Arguments
	Applicant’s amendments have overcome the previous § 112(b) rejection of claim 7. Therefore, the previous § 112(b) rejection of claim 7 has been withdrawn.
	Applicant’s arguments with respect to the rejection of claim 1 over Raghavan have been fully considered but are not deemed to be persuasive. 
Applicant argues that Raghavan does not teach the limitation of generating a machine learning classifier to identify waypoints in new communications “by training the machine learning classifier” from the classifications, as recited in claim 1. In particular, applicant argues that “simple clustering does not involve the training of a machine learning classifier” and that “building a semantic classifier based on labeled clusters is not a disclosure of training a machine learning algorithm” (applicant’s response, page 9). Applicant’s arguments are not persuasive for the following reasons. 
In general, Raghavan teaches that “the semantic classifier is built based on the labeled clusters” (col. 4, line 14). As further discussed below, the building of the semantic classifier constitutes completion of a machine learning process that includes clustering as one aspect of the 
Raghavan teaches a process that includes: automatically clustering speech segments using a clustering algorithm (see col. 2, lines 7-8: “A hierarchical, bisecting K-Means algorithm may be used to perform the clustering”; FIG. 3, Step 350); automatically assigning preliminary labels to the clusters of speech segments (see col. 4, lines 6-7: “After clustering the prompts into groups, the system preliminarily labels each group with an IVR state (step 355)”; FIG. 3, step 355), and user-editing of the labels of the clusters if the user wishes to change the automatic labels (FIG. 3, step 360). Then, “the semantic classifier is built based on the labeled clusters” (col. 4, line 14; FIG. 3, step 370). The building of the semantic classifier constitutes the completion of a “training” process that began with the clustering process. 
With respect to the limitation of “machine learning,” the semantic classifier in Raghavan is built based on clustering, which is an unsupervised learning process because the system learns the clusters via a clustering algorithm. Since Raghavan’s classifier is built using an unsupervised learning algorithm, it is considered to be a “machine learning” classifier. Additionally, since the user can edit the labels, Raghavan’s method may also be regarded as using semi-supervised learning. 
With respect to the limitation of “training,” given that Raghavan’s classifier is a machine learning classifier, the aspect of “training” is implied by the description that “the semantic classifier is built based on the labeled clusters,” in conjunction with the descriptions that the labeled clusters were learned in an unsupervised manner and that the classifier is built to perform classification in accordance with training data. Building a classifier that performs classification using learned information (i.e., the clusters of speech segments) constitutes “training a machine 
In response to applicant’s particular argument that “simple clustering does not involve the training of a machine learning classifier” (as stated on page 9, paragraph 3 of the response), the Examiner notes that clustering is only a part of the process of training the machine learning classifier in Raghavan. In other words, while clustering alone does not necessarily amount to training, the clustering is only one aspect of Raghavan’s training process, which is completed when the semantic classifier is built using the labeled clusters. 
In response to applicant’s particular argument that “building a semantic classifier based on labeled clusters is not a disclosure of training a machine learning algorithm” (as stated on page 9, paragraph 4 of applicant’s response) the Examiner respectfully disagrees. As explained above, the process in Raghavan that builds the classifier after clustering is considered to be training a classifier using supervised learning (or semi-supervised learning). 
It is not clear if the applicant is relying on a particular definition of “training a machine learning classifier,” as neither the specification nor applicant’s response sets forth an explicit definition of “training a machine learning classifier,” much less a definition that distinguishes over Raghavan or contradicts the assessment of Raghavan stated above. Paragraph [0018] of the specification, for example, recites only non-limiting examples of training and machine learning. Furthermore, with respect to the act of “training,” this paragraph of the specification states that training may be performed “using approaches such as those based on k-nearest neighbor.” Given that a k-nearest neighbor classifier does not require a specialized training phase (i.e., it performs classification based on stored training data without having to learn a discriminative function), the specification’s examples are consistent with the notion that “training a machine learning classifier” should be interpreted broadly, and not limited to any specific manner of training. 
The Examiner also notes that applicant’s response refers to “training a machine learning algorithm,” but the claims instead recite “training the machine learning classifier.” If a more particular embodiment of “training a machine learning classifier” was intended, then applicant could consider amending the claims to clarify. 
Under the broadest reasonable interpretation of the current claims, Raghavan teaches “by training the machine learning classifier.” Therefore, applicant’s arguments with respect to claim 1 are not persuasive, and the rejection over Raghavan has been maintained. 
With respect to the rejection of claim 10 and the amendment to this claim incorporating the newly recited limitation of “in a first display of a text transcript,” applicant argues that “FIG. 5 of Raghavan refers to a chart or table that has portions of a recorded conversation, portions of which can be highlighted...this is not a disclosure of moving a cursor to a portion of a text transcript, as is now recited in amended claim 10.” However, FIG. 5 of Raghavan does display a “text transcript,” as shown near reference marker 515 and described in col. 4, lines 41-44: “The Clustered Transcript view 500 has a Transcript section 515, which lists the representative segment (i.e., IVR prompt) from each cluster.” For example, highlighted line in FIG. 5 reads “oh i checked your account and as of this morning your payment…”which is a display of a text transcript of a communication. Therefore, as further set forth in the rejections below, the newly added limitation of “in a first display of a text transcript” does not distinguish over Raghavan. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation of “a second cursor of a second display of the text transcript” in claim 11 and limitation of “a third cursor of a third display of the text transcript” in claim 12 (which depends from claim 11) were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 
While applicant’s remarks refer to paragraphs [0099] and FIG. 6 of the application as support for the amendment to claim 10, the remarks do not specifically address support for the amendment made to claims 11 and 12. 
Paragraph [0099] of the specification is the only portion of the specification text that recites a “cursor,” but this paragraph does not describe a “second” and “third” display of the text transcript with respective second and third cursors. This part of the specification states:
FIG. 6 also shows that the user has selected a specific waypoint from one of the interface windows of the GUI 600 (e.g., the waypoint 621a overlaying the audio interface windows, the waypoint 621b in the full text pane 650, or the waypoint 62c in the event list window) to cause the GUI 600 to update one or more of the other interface windows to reflect the selection of the specific waypoint. That is, selecting the waypoint 621a from the audio interface windows can cause a text cursor 632 or other graphical element to move to the portion of the text transcript corresponding to the waypoint 621b and/or a waypoints cursor 634 to move to the waypoint 621c. Similarly, selecting the waypoint 621b from the full text pane 650 can cause an audio cursor 630 to move to the portion of the audio wave corresponding to the waypoint 621a and/or the waypoint cursor 634 to move to the waypoint 621c; and selecting the waypoint 621c from the event list window can cause the audio cursor 630 to move to the portion of the audio wave corresponding to the waypoint 621a and/or the text cursor 632 to move to the portion of the text transcript corresponding to the waypoint 621b.   
(Paragraph [0099] of the specification) (emphasis added).
	As highlighted above, paragraph [0099], in conjunction with FIG. 6, teaches a first cursor (text cursor 632) for the display of the text transcript, a second cursor (audio cursor 630) for the display of the audio wave, and a third cursor (waypoint cursor 634) for the display of the events list. Thus, the written description discloses three displays of different types (text transcript, audio wave, and events list), each with a respective cursor; the specification does not disclose two or three displays of the text transcript as required by the recitations “first display of the text transcript” (in claim 10), “second display of the text transcript” (in claim 11), and “third display of the text transcript” (in claim 12). 
Furthermore, even if the text portion of FIG. 6 is considered to include three displays of the text transcript, the written description does not support three cursors, since the audio cursor 630 and waypoint cursor 634 are not part of the display of the text transcript, but are instead part of the display of the audio wave and the display of the events list.  
Therefore, claims 11-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. It is noted that the reasons for rejection for claim 11 also apply to claim 12, since claim 12 incorporates the recitations of claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-7, 9, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al. (US 8,761,373 B1) (“Raghavan”) in view of Srivastava et al. (US 2004/0024585 A1) (“Srivastava”).
As to claim 1, Raghavan teaches a computer-implemented method, comprising:
receiving first communications; [Col. 3, line 37: “recording entire IVR calls in stereo format”; FIG. 3, step 310: “record entire IVR conversation in stereo format”]
determining first segments of the first communications by segmenting the first communications [Col. 3, lines 38-41: “extracting the speech segment from the audio recording of the IVR portion… and converting the extracted speech segments to text. The system next takes the prompts and ‘pre-processes them’”; see also FIG. 3, steps 320-340. Note that the “prompts” referred to above is used in the meaning of segments of communication, as described in, e.g., col. 3, line 2 (“extracted speech segments are the IVR prompts in the call”) and col. 4, lines 42-43 “representative segment (i.e., IVR prompt)”), and correspond to the “first segments” recited in the instant claim.];
determining clusters of the first segments by evaluating similarity among the first segments; [col. 3, lines 53-55: “The pre-processed prompts are then clustered together into groups based on semantic meaning, such that prompts with similar meaning or intent are grouped together (step 350)”; see also col. 2, lines 7-8: “A hierarchical, bisecting K-Means algorithm may be used to perform the clustering”]
receiving waypoint classifications for a subset of the clusters, wherein a waypoint classification identifies that a cluster is a waypoint; [Col. 4, lines 7-12: “After clustering the prompts into groups, the system preliminarily labels each group with an IVR state (step 355). The developer then has the opportunity to view the labeled clusters on a user interface (see e.g., FIG. 5) and approve or edit the clusters and assigned labels 360. Finally, the semantic classifier is built based on the labeled clusters 370.” With respect to the limitation of “waypoint classification,” the Examiner notes that the abstract of the instant application broadly refers to “waypoints” as “e.g., portions of the communications of particular relevance to a user training the classifier.” Therefore, the “IVR state” in the cited reference reads on the limitation of “waypoint classification” of the instant claim, since they are portions of the communications of particular relevance to a user training a classifier. It is noted that col. 3, lines 10-12 provide examples of IVR states, such as “welcome”, “main menu” and “payment option,” which is similar to examples in Table 1 in the instant application, such as “agent greeting” and “screen navigation.” Additionally, FIG. 6 (described in col. 5, lines 11-16) show sequences of interconnected IVR states, thereby teaching that IVR states are waypoints.]
generating a machine learning classifier to identify waypoints in new communications by training the machine learning classifier from the classifications; [Col. 4, line 14: “the semantic classifier is built based on the labeled clusters”; FIG. 3, step 370 (“build semantic classifier based on labeled clusters”). The building of the semantic classifier completes the “training” process that began with the clustering. With respect to the limitation of “machine learning,” the semantic classifier in Raghavan is built based on clustering, which is unsupervised learning because the system learns the clusters via a clustering algorithm. Since Raghavan’s classifier is built using an unsupervised machine learning algorithms, it is considered to be a “machine learning” classifier. It is noted that since the user can edit the labels, Raghavan’s method may also be regarded as semi-supervised learning. With respect to the limitation of “training,” since Raghavan’s classifier is a machine learning classifier, “training” is implied by the description that “the semantic classifier is built based on the labeled clusters.” The semantic classifier in Raghavan is built to perform classification; thus, the classifier can be considered to be “trained” to perform the classification task according to the clustering. The classifier can also be considered to be “trained” in the sense that it is built to perform classification in accordance with some training data. The Examiner notes that the instant claim does not require further details as to the process of “training the machine learning classifier.”] 
receiving a second communication; [Col. 2, lines 52-53: “The system first…obtain an audio recording of the call within the IVR system”; FIG. 2, step 210 (“obtain audio recording of IVR system for call”)]
determining second segments of the second communication; [Col. 2, line 65 to col. 3, line 5: “Next, the speech segments from the audio recordings of the IVR portion are extracted from the audio files by identifying the speech portions… The extracted speech segments are the IVR prompts in the call. The extracted speech segments are then converted into text using a transcription engine that can automatically transcribe the IVR prompts (step 225).”] and
determining one or more waypoints for the second communication by inputting the second segments into the machine learning classifier. [Col. 3, lines 8-10: “Each text segment is then automatically classified with one of a plurality of predefined IVR states (step 230).” Note that as described in col. 3, lines 29-31, the method of FIG. 2 (which includes step 230) utilizes a “semantic classifier,” and this semantic classifier is constructed in accordance with the method of FIG. 3, as described in col. 3, lines 33-35. Therefore, Raghavan teaches “inputting the second segments into the machine learning classifier” that was trained under the foregoing steps.]
Raghavan does not explicitly teach the details that segmenting for the first communications and second communications are performed “using at least first temporal features and first lexical features associated with the first communications” and “using at least second temporal features and second lexical features associated with the second communication,” respectively.
Srivastava, in an analogous art, teaches the above limitations. Srivastava generally relates to “to speech processing and, more particularly, to linguistic segmentation of transcribed speech” ([0004]). Therefore, Srivastava is in the same field of endeavor as the claimed invention. Srivastava further teaches linguistic segmentation of speech (see title). 
In particular, Srivastava teaches segmenting “using at least first temporal features and first lexical features associated with the first communications” and “using at least second temporal features and second lexical features associated with the second” [[0023]: “The linguistic segmentation tool analyzes both lexical and acoustical features of the speech in generating the linguistic segments.” With respect to “acoustic feature extraction” ([0037]), Srivastava teaches the temporal features of “speaker pauses (e.g., pause duration)” and “speaker rate (e.g., duration of vowels; either the absolute value of vowel durations or differences in vowel durations)” ([0041]). With respect to “lexical feature extraction” ([0043]), Srivastava teaches that a “lexical feature vector includes an indication of a word and a syntactic class of the word” ([0044]). It is noted that while the instant claim recites temporal and lexical features for both the first and second communications, Srivastava’s teachings apply to communications in general, and thus apply to both communications.]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Raghavan and Srivastava by performing the segmenting for the first communications and second communications such that they are performed “using at least first temporal features and first lexical features associated with the first communications” and “using at least second temporal features and second lexical features associated with the second communication,” respectively. One of ordinary skill would have been motivated to do so in order to generate a linguistically segmented document that may be used be other information management systems, as suggested by Srivastava (see [0031]: “The complete output document…may be used by other information management systems (e.g., information retrieval and natural language processing systems) that add value to the archived speech”; [0036]: “output a linguistically segmented document, which includes the originally transcribed text with meta-information describing the linguistic features.”).

As to claim 2, the combination of Raghavan and Srivastava teaches the computer-implemented method of claim 1, further comprising:
determining that a communication of the first communications includes audio data; [Raghavan, col. 3, lines 38-41: “extracting the speech segment from the audio recording of the IVR portion.”] and
transcribing speech included in the audio data to text. [Raghavan, col. 3, lines 38-41: “…and converting the extracted speech segments to text.” See also Raghavan, col. 3, lines 3-5: “The extracted speech segments are then converted into text using a transcription engine that can automatically transcribe the IVR prompts (step 225).” It is understood that these features, described for the deployment process of FIG. 2, would also apply to the training process shown in FIG. 3 (see, e.g., col. 4, lines 34-54, which describes transcribed text for the training set).]

As to claim 3, the combination of Raghavan and Srivastava teaches the computer-implemented method of claim 1, further comprising:
receiving a third communication [The process shown in FIG. 2 of Raghavan, which was cited for the “second communication” in claim 1, also applies to other communications, e.g., a “third communication.”] that is one of a voicemail, a video, an e-mail, a live chat transcript, or a text message [Raghavan, col. 3, lines 38-41: “extracting the speech segment from the audio recording of the IVR portion and converting the extracted speech segments to text.” See also col. 3, lines 3-5, teaching the use of a transcription engine. The transcribed speech segments constitute a text message to the extent required by the instant claim. Note that the claim does not require an operation of segmenting the text message into constituent portions.]
determining third segments of the third communication; [The transcribed text segments, as noted above, correspond to “third segments” of the third communication.] and
determining one or more second waypoints for the third communication. [Raghavan, col. 3, lines 8-10: “Each text segment is then automatically classified with one of a plurality of predefined IVR states (step 230).”]

As to claim 4, the combination of Raghavan and Srivastava teaches the computer-implemented method of claim 3, wherein determining the one or more second waypoints includes:
inputting the third segments into a second machine learning classifier trained using third communications of a type of communication associated with the one of the voicemail, the video, the e-mail, the live chat transcript, or the text message. [Raghavan, col. 3, lines 8-10: “Each text segment is then automatically classified with one of a plurality of predefined IVR states (step 230).” Note that as described in col. 3, lines 29-31, the method of FIG. 2 (which includes step 230) utilizes a “semantic classifier,” and this semantic classifier is constructed in accordance with the method of FIG. 3, as described in col. 3, lines 33-35. Therefore, Raghavan teaches “inputting the second segments into the machine learning classifier” that was trained under the foregoing steps.]

As to claim 5, the combination of Raghavan and Srivastava teaches the computer-implemented method of claim 1, further comprising:
providing a user interface for classifying or not classifying the clusters on a per cluster basis. [Raghavan, col. 4, lines 9-11: “The developer then has the opportunity to view the labeled clusters on a user interface (see e.g., FIG. 5) and approve or edit the clusters and assigned labels 360.” Raghavan, col. 4, lines, 45-48: “The Clustered Transcript view also has a Prompt Label section 520, which lists the label assigned to each of the clusters. As described above, the user can manually edit the labels.” Therefore, Raghavan teaches the limitation of “for classifying on a per cluster basis.” Moreover, Raghavan is also deemed to teach the alternate limitation of “or not classifying,” since the user may choose not to change the labels.]

As to claim 6, the combination of Raghavan and Srivastava teaches the computer-implemented method of claim 1, further comprising:
extracting at least one of semantic features, syntactic features, prosodic features, or user features associated with the first communications, [Raghavan, col. 3, lines 47-52, teaches “user features”: “Furthermore, a set of prompts may be similar except for having unique customer information, Such as names or numbers. In this situation, the system would “normalize' or remove the unique text and replace the text with a static value such that the similar set of prompts may be clustered together for increased efficiency.” Alternatively, the temporal features of Srivastava cited in the rejection of claim 1, above, also constitute prosodic features and semantic features. See [0041] of Srivastava (“four basic prosodic features”).]
wherein the first segments are further determined based on at least one of the semantic features, the syntactic features, the prosodic features, or the user features associated with the first communications. [Raghavan, col. 3, lines 40-42, teaches that the above operations are part of a “pre-process” step (step 340 in FIG, 3) that is performed to determine the final segments for training the classifier. Therefore, Raghavan teaches the instant limitation of “further determined based on.” Alternatively, Srivastava teaches the instant limitation, because the features taught in Srivastava serve as the basis for segmentation, as described in Srivastava, [0036] (describing a linguistically segmented document based on lexical and acoustic features).] 

As to claim 7, the combination of Raghavan and Srivastava teaches the computer-implemented method of claim 1, wherein determining the clusters includes:
applying a clustering algorithm to the first segments using partitional clustering, hierarchical clustering, density-based clustering, or grid-based clustering. [Raghavan col. 4, lines 1-3: “In one embodiment, the IVR prompts are grouped into clusters using a hierarchical, bisecting K-Means clustering algorithm.” That is, Raghavan teaches hierarchical clustering and partitional clustering.].

As to claim 9, the combination of Raghavan and Srivastava teaches the computer-implemented method of claim 1, wherein the machine learning classifier is associated with a machine learning classification algorithm from a group comprising a nearest neighbor algorithm, a boosting algorithm, a statistical algorithm, a neural network, a random forest, and a support vector machine. [Raghavan, col. 3, lines 33-36: “building a semantic statistical model for the semantic classifier to enable the semantic classifier to automatically classify IVR prompts with an IVR state.” That is, the classifier of Raghavan uses a “statistical semantic model,” corresponding to the limitation of “a statistical algorithm” recited in the list of alternatives. Note that Raghavan teaches “building a statistical semantic model based on the labeled clusters” (see Raghavan, claim 1) and the statistical semantic model is a “machine learning classification algorithm,” as discussed in the rejection of claim 1.] 

As to claim 13, this claim is directed to a computer system for performing operations that are the same or substantially the same as those recited in claim 1. Therefore, the rejection made to claim 1 is applied to claim 13.
Furthermore, Raghavan teaches a computing system, comprising:
one or more processors; [Raghavan, col. 5, lines 17-24: “one or more processors”]
memory including instructions that, upon execution by the one or more processors, cause the computing system to… [Raghavan, col. 5, lines 17-24: “a computer system has a memory or other physical storage medium for storing Software instructions and one or more processors for executing the software instructions.”]

As to claim 14, the combination of Raghavan and Srivastava teaches the computing system of claim 13, wherein the instructions upon execution further cause the computing system to:
provide a user interface for classifying or not classifying the clusters on a per communication basis. [Raghavan, col. 4, lines 9-11: “The developer then has the opportunity to view the labeled clusters on a user interface (see e.g., FIG. 5) and approve or edit the clusters and assigned labels 360.” Raghavan, col. 4, lines 45-48: “The Clustered Transcript view also has a Prompt Label section 520, which lists the label assigned to each of the clusters. As described above, the user can manually edit the labels.” With respect to the limitation of “on a per communication basis,” Raghavan, col. 4, lines 66-67 teaches: “When a particular representative segment, its prompt label, and prompt type have been reviewed and approved.” Therefore, since users can edit a prompt label of a particular representative segment, Raghavan is considered to teach the instant limitation. Moreover, Raghavan is also deemed to teach the alternate limitation of “or not classifying,” since the user may choose not to change the label.]

As to claim 15, the combination of Raghavan and Srivastava teaches the computing system of claim 13, wherein the instructions upon execution further cause the computing system to:
receive a third communication; [Raghavan, FIG. 2, step 210: “obtain audio recording of IVR system for call,” as described in col. 2, lines 52-53. Note that this process is generic, and applies to further communications.] associated with a second context that differs from a first context associated with the first communications and the second communication [Raghavan, col. 1, lines 34-42 generally teaches that an “IVR state sequence is identified for each of a plurality of calls from recorded audio files of the calls.” Since this part of Raghavan refers to “most common state sequences,” it is understood that different calls may have different state sequences, which corresponds different contexts.]
determine one or more second waypoints for the third communication by inputting the third communication into a second machine learning classifier trained using communications associated with the second context. [Raghavan generally teaches, in col. 3, lines 8-10: “Each text segment is then automatically classified with one of a plurality of predefined IVR states (step 230).” Note that as described in col. 3, lines 29-31, the method of FIG. 2 (which includes step 230) utilizes a “semantic classifier,” and this semantic classifier is constructed in accordance with the method of FIG. 3, as described in col. 3, lines 33-35. With respect the particular limitation of “a second machine learning classifier trained using communications associated with the second context,” Raghavan, col. 3, lines 30-32 teaches that “the semantic classifier is updated to improve the ability of the classifier to classify future prompts with a predefined IVR state.” Since the semantic classifier may be updated to classify future prompts based on a previous prompt (corresponding to communications associated with a second context), the updated classifier is considered to correspond to a “second machine learning classifier.”]

As to claim 16, the combination of Raghavan and Srivastava teaches the computing system of claim 15, wherein the second context differs from the first context based on at least one of a type of a communication, a business department associated with a communication, a product associated with a communication, a language associated with a communication, or an a/b testing group associated with a communication. [Since Raghavan, col. 3, lines 8-10, teaches calls with different IVR sequences, as explained in the rejection of claim 15, and different IVR sequences can be considered to be different types of communication, to the extent required by the claim, Raghavan teaches “differs from the first context based on…a type of a communication.”]

As to claim 17, this claim is directed to a non-transitory computer-readable storage medium including instructions for performing operations that are the same or substantially the same as those recited in claim 1. Therefore, the rejection made to claim 1 is applied to claim 17.
Additionally, Raghavan teaches a non-transitory computer-readable storage medium including instructions that, upon execution by one or more processors of a computing system, cause the computing system to… [Col. 5, lines 17-24: “a computer system has a memory or other physical storage medium for storing Software instructions and one or more processors for executing the software instructions.”]

2. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Raghavan in view of Srivastava, and further in view of Basu et al., “Semi-supervised Clustering by Seeding,” Proceedings of the 19th International Conference on Machine Learning (ICML-2002), pp. 19-26, Sydney, Australia, July 2002 (“Basu”).
As to claim 8, the combination of Raghavan and Srivastava teaches the computer-implemented method of claim 7, but does not teach the method further comprising “seeding the clustering algorithm using one or more predetermined cluster examples.”
Basu, in an analogous art, teaches the above limitations. Basu generally relates to clustering techniques for machine learning (see abstract). Therefore, Basu is the same field of endeavor as the claimed invention, and would also be reasonably pertinent to the problems being solved by the present application.
In particular, Basu teaches “seeding the clustering algorithm using one or more predetermined cluster examples” [Abstract: “Semi-supervised clustering uses a small amount of labeled data to aid and bias the clustering of unlabeled data. This paper examines the use of labeled data to generate initial seed clusters”; page 1, right column, top paragraph: “labeled data to generate seed clusters that initialize a clustering algorithm.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Raghavan and Srivastava with the teachings of Basu by performing the additional operation of seeding the clustering algorithm using one or more predetermined cluster examples, in order to bias the clustering toward a good region of the search space and produce clusters similar to user-specified classifications (§ 1, paragraph 1, last sentence: “Proper seeding biases clustering towards a good region of the search space, thereby reducing the chances of it getting stuck in poor local optima, while simultaneously producing a cluster similar to the user-specified labels”).

3. 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Raghavan in view of Srivastava, and further in view of Peters et al. (US 2014/0236580 A1) (“Peters”).
As to claim 10, the combination of Raghavan and Srivastava teaches the computer-implemented method of claim 1, further comprising:
receiving a selection of a first waypoint of the one or more waypoints for (a) communication; [Raghavan, col. 4, lines 45-48 (referring to FIG. 5): “The Clustered Transcript view also has a Prompt Label section 520, which lists the label assigned to each of the clusters. As described above, the user can manually edit the labels.” See also Raghavan, col. 4, line 60 to col. 5, line 3: “…This allows the user to review the audio file, click on the representative segment from among the Transcript section 515 and edit the representative segment, as necessary….When a particular representative segment, its prompt label, and prompt type have been reviewed and approved, the developer may press the “Done” button 560 and an indication, such as a green check mark, will be displayed corresponding to the highlighted row.” Since the user can edit the labels using the graphical user interface shown in FIG. 5 and the selection of the highlighted row, it is implicitly disclosed that there is a selection of the label to be edited, and receipt of the selection.] and
moving a first cursor in a first display of a text transcript of (the) communication to a portion of the first display of the text transcript of (the) communication that corresponds to the first waypoint. [With respect to the limitation of “a first display of a text transcript,” FIG. 5 of Raghavan illustrates a “text transcript,” as shown near reference marker 515 and described in col. 4, lines 41-44: “The Clustered Transcript view 500 has a Transcript section 515, which lists the representative segment (i.e., IVR prompt) from each cluster.” For example, highlighted line in FIG. 5 reads “oh i checked your account and as of this morning your payment…”which is a display of a text transcript of a communication. Furthermore, FIG. 5 teaches a “first cursors” in the form of a “highlighted row” (as described in col. 5, lines 2-3). The portion of the highlighted row in the “transcript” column constitutes a cursor of display of the text transcript the label representation of the second communication. This portion of the highlighted row (first cursor) is positioned to a portion (e.g., the label “play balance” as shown in FIG. 5) of the label representation. The Examiner also notes that the claim does not require the “first cursor” to have a particular form, nor does it require the cursor to have a certain degree of precision in identifying something. Therefore, the row highlight disclosed in Raghavan reads on the limitation of “first cursor.”].
The combination of Raghavan and Srivastava does not explicitly teach that the aforementioned steps are performed for the “second communication.” Raghavan generally teaches the use of the interface of FIG. 5, which is used to review and edit transcripts (col. 4, lines 55-56), for reviewing clusters prior to building of the classifier, but does not explicitly teach the use of the interface for communications after the classifiers has been built.
Peters, in an analogous art, suggests performing the aforementioned steps for the “second communication.” Peters generally relates to “speech to text transcription” techniques (see [0003]), and is therefore in the same field of endeavor as the claimed invention.
	In particular, Peters teaches user review of the “second communication” [Abstract: “the method performs text segmentation into text sections and assigns labels to text sections as section headings. The performed segmentation and assignment is provided to a user for general review.” Accordingly, “modifications that are performed in response to the user's review are logged and analyzed by the present method in order to further train the statistical models” ([0028]).]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Raghavan and Srivastava with the teachings of Peters by performing the “receiving” and “moving” operations of the instant claim with respect to the second communication, so as to meet all limitations of the instant claim, in order to permit a user to review the results of the classifier, such that modifications that are performed in response to the user's review can be used to further train the statistical semantic models, as suggested by Peters ([0028], quoted above). It is noted that further training the statistical semantic model based on user input is, in general, consistent with and desired by Raghavan (see Raghavan, col. 3, lines 30-32: “the semantic classifier is updated to improve the ability  of the classifier”).

4. 	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan in view of Srivastava and Peters, and further in view of Chigier et al. (US 8,504,369 B1) (“Chigier”).
As to claim 11, the combination of Raghavan, Srivastava, and Peters teaches the computer-implemented method of claim 10, but does not teach the method further comprising the further limitations of the instant claim.
Chigier, in an analogous art, teaches the further limitations. Chigier relates to transcription edition (see title), and is therefore in the same field of endeavor as the claimed invention (transcription systems), or reasonably pertinent the problem of transcription analysis. Chigier generally teaches the use of multiple cursors for transcription analysis. See col. 2, line 7: “cause the monitor to display multiple cursors in the text.” For example, FIGS. 3-5 teach an audio cursor 70 (analogous to a first cursor in a first display), a text cursor 72 (corresponding to a second cursor in a second display), and a further text cursor 73 (corresponding to a third cursor in a third display), as described in col. 9, line 48 to col. 10, line 17.   
In particular, Chigier teaches “moving a second cursor of a second display of the text transcript of the second communication to a portion of the second display of the text transcript of the second communication that corresponds to the first waypoint.” [FIG. 4, which shows a text cursor 72, indicated as a box (box 80), corresponding to a “second cursor of a second display of the transcript.” See col. 9, lines 66-67: “The text cursor 72 could be a box 80, e.g., of a single character in width.” With respect to the limitation of “second display,” any arbitrary portion of the transcript display containing text cursor 72 may be considered to be a “second display of the text transcript” to the extent required by the claim. Note that the limitation of “portion…that corresponds to the first waypoint” is taught by Raghavan as stated in the rejection of claim 10. Chigier is compatible with this feature because Chigier teaches that the cursors are moved to a portion of text (Chigier, col. 10, line 59: “The transcriptionist can position the text cursor 72 to the desired portion of the text 74 for audio playback and actuate appropriate commands.”)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Raghavan, Srivastava, and Peters with the teachings of Chigier by performing the further operation of moving a second cursor of a second display of the text transcript of the second communication to a portion of the second display of the text transcript of the second communication that corresponds to the first waypoint, in order to enable expedient processing of transcripts, as suggested by Chigier (col. 1, line 51: “expedient processing of…dictation”). 

As to claim 12, the combination of Raghavan, Srivastava, Peters and Chigier the computer-implemented method of claim 11, as set forth in the rejection of claim 11, above. 
Chigier further teaches “moving a third cursor of a third display of the text transcript of the second communication to a portion of the third display of the text transcript of the second communication that corresponds to the first waypoint” [FIG. 4, which shows text cursor 73, as described in col. 9, line 67 to col. 10, line 4: “A text cursor 73 indicates other possible features of a text cursor, including that a text cursor can highlight an entire word and can be positioned within text highlighted by the audio cursor 70.” With respect to the limitation of “third display,” any arbitrary portion of the transcript display containing text cursor 73 may be considered to be a “third display of the text transcript.” Note that the limitation of “portion…that corresponds to the first waypoint” is taught by Raghavan as stated in the rejection of claim 10. Chigier is compatible with this feature because Chigier teaches that the cursors are within a portion of text.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thus-far combination of Raghavan, Srivastava, Peters and Chigier with the above further teachings of Chigier by performing the further operation of “moving a third cursor of a third display of the text transcript of the second communication to a portion of the third display of the text transcript of the second communication that corresponds to the first waypoint,” in order to enable expedient processing of transcripts, as suggested by Chigier (col. 1, line 51: “expedient processing of…dictation”), particularly by providing a cursor that indicates other possible features of a text cursor (Chigier, col. 9, line 67 to col. 10, line 4, quoted above).

5. 	Claims 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over Raghavan in view of Srivastava, and further in view of Duta (US 8,515,736 B1).
As to claim 18, the combination of Raghavan and Srivastava teaches the non-transitory computer-readable storage medium of claim 17, wherein the instructions upon execution further cause the computing system to:
input the clusters into (a classifier) that generates the waypoint classifications for the subset of the clusters. [Col. 4 lines 7-8: “After clustering the prompts into groups, the system preliminarily labels each group with an IVR state (step 355).”]
Duta, in an analogous art, teaches “a second machine learning classifier.” Duta generally pertains to natural language understanding and text classification for voice controlled systems (col. 1, lines 8-10). Therefore, Duta is in the same field of endeavor as the claimed invention.
In particular teaches a “second machine learning classifier” [Col. 16, lines 38-51: “In step 720, training manager 1340 semantically labels the first utterance using a second automatic semantic classifier. The second automatic semantic classifier is a previously trained semantic classifier… the second automatic semantic classifier is an existing semantic classifier, meaning a semantic classifier already trained from textual utterances.” See also col. 17, lines 33-Note that step 720 occurs in the context of training a first machine learning classifier as show in FIG. 17 (see col. 16, lines 8-10: “In step 710, training manager 1340 receives a first utterance for use in training a first automatic semantic classifier” and claim 1 of Duta). Therefore, the role of the “second automatic semantic classifier” (previously trained semantic classifier) is to label data that is used to train another classifier, similar to the function of the second machine learning classifier in the instant claim.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Raghavan and Srivastava with the teachings of Duta by modifying the instructions such that upon execution thereof, the system inputs the clusters into second machine learning classifier that generates the waypoint classifications for the subset of the clusters, in order to utilize an existing classifier that is suitable for labeling text to be used to train another classifier, as suggested by Duta (see col. 16, lines 38-51, particularly the parts quoted above.).

As to claim 19, the combination of Raghavan, Srivastava, and Duta teaches the non-transitory computer-readable storage medium of claim 18, wherein the instructions upon execution further cause the computing system to:
provide a user interface for editing the waypoint classifications. [Raghavan, col. 4, lines 9-11: “The developer then has the opportunity to view the labeled clusters on a user interface (see e.g., FIG. 5) and approve or edit the clusters and assigned labels 360.” Raghavan, col. 4, lines, 45-48: “The Clustered Transcript view also has a Prompt Label section 520, which lists the label assigned to each of the clusters. As described above, the user can manually edit the labels.”]

6. 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Raghavan in view of Srivastava and Peters, and further in view of Ko et al. (US 2014/0006020A1) (“Ko”).
As to claim 20, the combination of Raghavan and Srivastava teaches the non-transitory computer-readable storage medium of claim 17, as set forth in the rejection of claim 17, above, wherein the instructions upon execution further cause the computing system to:
receive a selection of a first waypoint of the one or more waypoints for (a) communication; [Raghavan, col. 4, lines 45-48 (referring to FIG. 5): “The Clustered Transcript view also has a Prompt Label section 520, which lists the label assigned to each of the clusters. As described above, the user can manually edit the labels.” See also col. 4, line 60 to col. 5, line 3: “…This allows the user to review the audio file, click on the representative segment from among the Transcript section 515 and edit the representative segment, as necessary….When a particular representative segment, its prompt label, and prompt type have been reviewed and approved, the developer may press the “Done” button 560 and an indication, such as a green check mark, will be displayed corresponding to the highlighted row.” Since the user can edit the labels using the graphical user interface shown in FIG. 5 and the selection of the highlighted row, it is implicitly disclosed that there is a selection of the label to be edited, and receipt of the selection.]
move a first cursor of a first representation of (the) communication to a portion of the first representation of (the) communication that corresponds to the first waypoint; [FIG. 5, illustrating a “highlighted row” (as described col. 5, lines 2-3). The portion of the highlighted row in the “prompt label” column constitutes a cursor of the label representation of the second communication. This portion of the highlighted row (first cursor) is positioned to a portion (e.g., the label “play balance” as shown in FIG. 5) of the label representation.].
move a second cursor of a second representation of the second communication to a portion of the second representation of the second communication that corresponds to the first waypoint; [FIG. 5, illustrating a “highlighted row” (as described col. 5, lines 2-3). The portion of the highlighted row in the “transcript” column constitutes a cursor of the transcript representation of the communication. This portion of the highlighted row (first cursor) is moved to a portion of the transcript corresponding to the “play balance” label, in the illustration.] 
The combination of Raghavan and Srivastava does not explicitly teach that the aforementioned steps are performed for the “second communication,” and does not teach “moving a third cursor of a third representation of the second communication to a portion of the third representation of the second communication that corresponds to the first waypoint.” For example, Raghavan generally teaches the use of the interface of FIG. 5, which is used to review and edit transcripts (col. 4, lines 55-56), for reviewing clusters prior to building of the classifier, but does not explicitly teach the use of the interface for communications after the classifiers has been built.
Peters, in an analogous art, suggests performing the “receive a selection”, “move a first cursor” and “move a second cursor” operations for the “second communication.” Peters generally relates to “speech to text transcription” techniques (see [0003]), and is therefore in the same field of endeavor as the claimed invention.
	In particular, Peters teaches user review of the “second communication” [Abstract: “the method performs text segmentation into text sections and assigns labels to text sections as section headings. The performed segmentation and assignment is provided to a user for general review.” Accordingly, “modifications that are performed in response to the user's review are logged and analyzed by the present method in order to further train the statistical models” ([0028]).]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Raghavan and Srivastava with the teachings of Peters by performing the “receive a selection”, “move a first cursor” and “move a second cursor” operations of the instant claim with respect to the second communication, in the manner recited in the instant claim, in order to permit a user to review the results of the classifier, such that modifications that are performed in response to the user's review can be used to further train the statistical semantic models, as suggested by Peters ([0028], quoted above). It is noted that further training the statistical semantic model based on user input is, in general, consistent with and desired by Raghavan (see Raghavan, col. 3, lines 30-32: “the semantic classifier is updated to improve the ability  of the classifier”).
Ko, in an analogous art, teaches the remaining limitations of “moving a third cursor of a third representation of the second communication to a portion of the third representation of the second communication that corresponds to the first waypoint.” Ko generally relates to text transcription systems (see Ko [0001]: “transcription of an audio file”). Ko is analogous for being in the same field of endeavor as the claimed invention, or for being pertinent to the problem of speech analysis.
 In particular, Ko teaches “moving a third cursor of a third representation of the second communication to a portion of the third representation of the second communication that corresponds to the first waypoint” [[0036] (describing FIG. 5): “By selecting any one of the icons, such as by double clicking upon a respective icon, the transcription method and apparatus of one embodiment will cause the audio file to be moved to the corresponding position that has been correlated with the position within the transcripted text report that is associated with the icon that has been selected….selection of the icon designated 30a in FIG. 3, will cause the audio file to move to a position designated 1:22 as shown by the time scroll bar 32 of FIG. 4. Alternatively, selection of the icon designated 30 b in FIG. 3 will cause the audio file to move to the position designated 1:54 as shown by the time scroll bar 32 of in FIG. 5.” Note that icons 30 in FIG. 3 correspond to a speech segment (and thus a “first waypoint” in the combination of Raghavan, Srivastava, and Peters), and the time scroll bar is part of an audio file representation of the communication.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated, into the combination of Raghavan, Srivastava, and Peters, the teachings of Ko by performing the further operation of moving a third cursor of a third representation of the second communication to a portion of the third representation of the second communication that corresponds to the first waypoint. One of ordinary skill in the art would have been motivated to correlate, for a transcript text, “a respective position within the transcripted text report with a corresponding position within the audio file” (Ko, [0030], first sentence).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        





/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124